                 Case 1:19-cv-00384-ELH Document 175 Filed 05/10/21 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
          CHAMBERS OF                                                                    101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                                BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                   (410) 962-7810
                                                                                              (410) 962-2577 FAX
                                                                                       MDD_DLBChambers@mdd.uscourts.gov


                                                  May 10, 2021


       RE: Estate of Malcolm Bryant v. Baltimore City Police Department
           ELH-19-384

                                               LETTER ORDER

       Dear Counsel,

               A discovery conference is scheduled for Wednesday, May 19, 2021, at 2 p.m. The
       conference will be held via Zoom, and it will be on the record. The Clerk’s Office will circulate a
       Zoom link. The conference will address the five new disputes about which you will be submitting
       position letters this week, as well as the applicability of the crime–fraud exception to the attorney–
       client privilege to the bald sketch documents. The parties may submit letter briefs on the crime–
       fraud exception, identifying relevant case law and arguing its applicability, by Friday, October 14,
       2021. The letters shall not exceed three single-spaced pages.

               Although informal, this is an Order of the Court and shall be docketed as such.

                                                                             /S/
                                                                     Deborah L. Boardman
                                                                     United States Magistrate Judge
